PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 16-1967
                    _____________

                MICHELLE TROTTER,
                     Appellant

                           v.

               7R HOLDINGS LLC;
             LUIS A. RUBI GONZALEZ;
                    M/Y OLGA
                   ____________

 On Appeal from the District Court of the Virgin Islands
            (D.C. Civ. No. 3-14-cv-00099)
     District Judge: Honorable Curtis V. Gomez
                    ____________

                  Argued May 2, 2017
                    ____________

Before: GREENAWAY, JR., SHWARTZ, and FUENTES,
                Circuit Judges.

           (Opinion Filed: October 12, 2017)




                           1
Thomas F. Friedberg             [ARGUED]
Sarah L. Bunge
Law Offices of Friedberg & Bunge
610 West Ash Street, Suite 1400
P.O. Box 6814
San Diego, CA 92166

      Counsel for Appellant

Jennifer P. Brooks
Kelly Nicole H. Charles-Collins
Michael J. Dono                 [ARGUED]
Jennifer Quildon Miller
Hamilton Miller & Birthisel,
150 Southeast Second Avenue, Suite 1200
Miami, FL 33131

      Counsel for Appellees


                       ____________

                OPINION OF THE COURT

                       ____________


GREENAWAY, JR., Circuit Judge.

      In this appeal, we must determine whether the District
Court properly exercised its power to dismiss a case pursuant
to the forum non conveniens doctrine when it dismissed




                              2
Appellant’s claims under the Jones Act, 46 U.S.C. § 30104
(2012), and general maritime laws for unseaworthiness,
negligence, and maintenance and cure. We shall affirm the
District Court in two steps. First, we hold that the general
presumption that “[t]he possibility of a change in substantive
law should ordinarily not be given conclusive or even
substantial weight in the forum non conveniens inquiry,” Piper
Aircraft Co. v. Reyno, 454 U.S. 235, 247 (1981), applies to
these claims (a) because the remedy provided by the alternative
forum is not clearly inadequate and (b) because the Jones Act
does not contain a special venue provision. Second, we hold
that the District Court did not abuse its discretion in exercising
its forum non conveniens power (a) because the District Court
correctly determined that an adequate alternative forum existed
and (b) because the District Court reasonably balanced the
relevant private and public interest factors.

                                I.

       This case arises from the following facts. Luis A. Rubi
(“Rubi”), a U.S. citizen, serves as the Director of 7R Holdings,
LLC, a limited liability company with its principal place of
business in Puerto Rico. 7R Holdings holds 7R Charters
Limited.1 7R Charters owned M/Y Olga, a yacht registered in
the British Virgin Islands (“BVI”). Bernard Calot captains
M/Y Olga. In a series of conversations over email and the
telephone, Captain Calot, while in Puerto Rico, hired Michelle
Trotter (“Trotter”), while in Florida, to work as a chef on M/Y
Olga. On December 19, 2012, Trotter boarded M/Y Olga in

1
 The record does not provide information on 7R Charters’s
principal place of business but the District Court stated,
without citation, that it is a British Virgin Islands corporation.




                                3
St. Thomas, U.S. Virgin Islands (“USVI”). On December 24,
2012, M/Y Olga traveled to Scrub Island, BVI, and let down
its anchor. Trotter allegedly sustained an injury while
descending stairs that connected M/Y Olga to Scrub Island’s
dock. Shortly after the accident, Trotter received treatment for
her alleged injuries at a BVI hospital and then flew back to
Florida.

       Trotter sued Rubi, 7R Holdings, and M/Y Olga
(“Appellees”) in the District Court of the Virgin Islands
pursuant to the Jones Act and general maritime laws for the
personal injury that she claims that she sustained on Scrub
Island. Appellees moved to dismiss Trotter’s complaint for
forum non conveniens.

       The District Court granted the motion. The District
Court, relying on Eurofins Pharma U.S. Holdings v.
BioAlliance Pharma SA, 623 F.3d 147 (3d Cir. 2010), divided
its decision into two parts. First, it found that the alternative
forum, the BVI, qualified as an adequate alternative forum.
Second, it held that the balance of the public and private
interests overcame Trotter’s choice of forum.

        On appeal, Trotter raises two issues. First, Trotter
argues that, as a matter of law, we should vacate the District
Court’s decision because the District Court failed to perform a
choice of law analysis before dismissing Trotter’s complaint
pursuant to forum non conveniens. Second, Trotter asserts that
we should vacate the District Court’s decision because the
District Court abused its discretion by granting the motion to
dismiss pursuant to forum non conveniens. Appellees insist
that these arguments lack merit. We agree and will affirm.




                               4
                                II.2

        In resolving this case, we must address two issues.
First, did the District Court err in failing to determine whether
U.S. law applies before deciding forum non conveniens?
Second, did the District Court abuse its discretion in dismissing
Trotter’s claims for forum non conveniens? We review the first
question de novo, Maniscalco v. Brother Int’l (USA) Corp.,
709 F.3d 202, 206 (3d Cir. 2013), and the second question for
abuse of discretion, Kisano Trade & Invest Ltd. v. Lemster, 737
F.3d 869, 872 (3d Cir. 2013).

                               A.

      The District Court did not err in failing to determine
whether U.S. law applies before dismissing the case for forum
non conveniens. This conclusion rests on the Supreme Court’s
forum non conveniens jurisprudence.

       The Supreme Court, “in one form of words or another,
has repeatedly recognized the existence of the power to decline
jurisdiction in exceptional circumstances.” Gulf Oil Corp. v.
Gilbert, 330 U.S. 501, 504 (1947). One example of this power
is the principle of forum non conveniens. “The principle of
forum non conveniens is simply that a court may resist
imposition upon its jurisdiction even when jurisdiction is
authorized by the letter of a general venue statute.” Id. at 507.
A court may exercise this power when litigating the case in the

2
 Trotter invoked the District Court’s jurisdiction under 28
U.S.C. § 1331. Trotter filed a timely notice of appeal on April
17, 2016. This Court has appellate jurisdiction pursuant to 28
U.S.C. § 1291.




                               5
chosen forum would either oppress a defendant “out of all
proportion to plaintiff’s convenience” or cause the court
“administrative and legal problems.” Piper Aircraft Co., 454
U.S. at 241 (internal quotation marks omitted).

       In deciding whether a venue would oppress a defendant,
courts may consider “private interests,” such as access to proof,
availability of process, and other practical issues. Gulf Oil, 330
U.S. at 508. In determining whether a venue would cause
administrative or legal problems, courts may consider “public
interests,” such as the burdens on the courts and local juries.
Id. at 508–09. “[T]he combination and weight of factors
requisite to given results are difficult to forecast or state . . . .”
Id. at 508. As a result, “The forum non conveniens
determination is committed to the sound discretion of the trial
court” and “[i]t may be reversed only when there has been a
clear abuse of discretion.” Piper Aircraft Co., 454 U.S. at 257.
“[W]here the court has considered all relevant public and
private interest factors, and where its balancing of these factors
is reasonable, its decision deserves substantial deference.” Id.

        In Piper Aircraft Co., a case involving wrongful-death
actions, the Supreme Court held that “[t]he possibility of a
change in substantive law should ordinarily not be given
conclusive or even substantial weight in the forum non
conveniens inquiry.” Id. at 247 (emphasis added). The
Supreme Court came to this conclusion because privileging
this factor would prevent the doctrine from serving private and
public interests. It would undermine the private interests
because “[i]f substantial weight were given to the possibility of
an unfavorable change in law . . . , dismissal might be barred
even where trial in the chosen forum was plainly
inconvenient.” Id. at 249. It would harm the public interests
because “[i]f the possibility of a change in law were given




                                  6
substantial weight . . . [c]hoice-of-law analysis would become
extremely important, and the courts would frequently be
required to interpret the law of foreign jurisdictions.” Id. at
251.

        In at least two situations, however, the Supreme Court
has concluded that choice of law questions must receive
substantial or conclusive weight in forum non conveniens
decisions. First, “if the remedy provided by the alternative
forum is so clearly inadequate or unsatisfactory that it is no
remedy at all, the unfavorable change in law may be given
substantial weight.” Id. at 254. Second, a “plaintiff’s choice
of a forum cannot be defeated on the basis of forum non
conveniens” when “the special venue act under which those
cases are brought [is] believed to require it.” Gulf Oil, 330 U.S.
at 505. Special venue acts “specifically provide[] where venue
may be had in any suit on a cause of action arising under that
statute.” Id. at 506.

        The Supreme Court has found that at least two special
venue acts prohibited courts from dismissing cases for forum
non conveniens. In the first case, Baltimore & O. R. Co. v.
Kepner, the Court held that Congress gave “[a] privilege of
venue” to sue pursuant to the Federal Employers’ Liability Act
and that “this right of action cannot be frustrated for reasons of
convenience or expense.” 314 U.S. 44, 54 (1941). In the
second case, United States v. National City Lines, the Court
concluded, “In the face of th[e Clayton Act’s] history we
cannot say that room was left for judicial discretion to apply
the doctrine of forum non conveniens so as to deprive the
plaintiff of the choice given by the section.” 334 U.S. 573, 588
(1948). Congress subsequently superseded these Supreme
Court decisions by enacting the domestic-transfer statute, 28
U.S.C. § 1404(a) (2012), which allows a district court to




                                7
“transfer any civil action to any other district or division where
it might have been brought” for “the convenience of parties and
witnesses, in the interest of justice.” Id.; see United States v.
Nat’l City Lines, Inc., 337 U.S. 78 (1949) (recognizing that §
1404(a) allows for the transfer of Clayton Act suits); Ex parte
Collett, 337 U.S. 55 (1949) (recognizing that § 1404(a) allows
for the transfer of Federal Employers’ Liability Act suits).

        Trotter does not recognize Piper Aircraft Co.’s general
presumption against giving choice of law “substantial weight
in the forum non conveniens inquiry,” 454 U.S. at 247, or the
two exceptions to this rule. We, however, do recognize this
rule and its exceptions. As a result, we address whether either
of the two exceptions apply here. We answer these questions,
even though Trotter did not raise them in her written or oral
communications to us, because they are antecedent legal issues
that we must resolve before deciding the case as a whole. See
Haybarger v. Lawrence Cty. Adult Probation & Parole, 667
F.3d 408, 412–13 (3d Cir. 2012).

        We conclude that the first exception does not apply
because the District Court correctly held that the alternative
forum would recognize Trotter’s negligence claims. As a
result, this is not a case where “the remedy provided by the
alternative forum is so clearly inadequate or unsatisfactory that
it is no remedy at all.” Piper Aircraft Co., 454 U.S. at 254.

       We hold that the second exception—the special venue
provision exception—does not apply either. When Congress
passed the Jones Act, it sought “to provide liberal recovery for
injured workers,” Kernan v. Am. Dredging Co., 355 U.S. 426,
432 (1958), and included a “special venue provision” that
“provided a more generous choice of forum than would have
been available at that time under the general venue statute,”




                                8
Pure Oil Co. v. Suarez, 384 U.S. 202, 204–05 (1966). The
special venue provision, as originally enacted, read as follows:
“Jurisdiction in such actions shall be under the court of the
district in which the defendant employer resides or in which
his principal office is located.” The Merchant Marine Act,
Pub. L. No. 66-261, § 20, 41 Stat. 988 (1920). 3 The
contemporaneous general venue statute, by contrast, omitted
any reference to the location of “his principal office” and
instead only allowed plaintiffs to sue a defendant “in the
district where he resides.” Act March 3, 1911, c. 231, § 52, 36
Stat. 1101 (1913).

       Congress amended the Jones Act in 2008 by striking the
special venue provision in its entirety. Because of this
amendment, we conclude that Piper Aircraft Co.’s general
presumption—that choice of law decisions are not entitled to
substantial weight in the forum non conveniens analyses—
controls, and the special-venue exception does not apply to the
Jones Act.

       The Amendment’s legislative history does not question
this conclusion. In passing this amendment, the House of
Representatives Committee on the Judiciary published a report
that explained that it did not intend to change the substantive
law: “This subsection is being repealed to make clearer that the
prior law regarding venue, including the holding of Pure Oil
Co. v. Suarez, 384 U.S. 202 (1966) and the cases following it,

3
  Jurisdiction means venue in this context. Pan. R. Co. v.
Johnson , 264 U.S. 375, 384–85 (1924) (“[T]he provision is
not intended to affect the general jurisdiction of the District
Courts as defined in section 24, but only to prescribe the venue
for actions brought under the new act of which it is a part.”).




                               9
remains in effect, so that the action may be brought wherever
the seaman’s employer does business.” H.R. Rep. 110–437, 5
(2007). Pure Oil Co. held that 28 U.S.C. § 1391 expanded the
Jones Act’s “reside[nce]” requirement and the availability of
venue from the defendant’s place of incorporation and place of
principal office to the place of incorporation, the place of
license, and the place where the corporation does business. 384
U.S. at 203–05, 206. It observed that the Jones Act contained
a “special venue provision.” Id. at 204. This case, as cited in
the legislative history, did not concern forum non conveniens
at all, but instead focused on the proper scope of venue under
the Jones Act. Thus, neither Pure Oil Co. nor the legislative
history undermines our conclusion.

          Our sister courts of appeals’ decisions do not give us
pause. Of the five circuits to consider the question, three
concluded that the Jones Act, as originally enacted, contained
a special venue provision that prohibited forum non conveniens
dismissal. See, e.g., Vasquez v. YII Shipping Co., 692 F.3d
1192, 1197 (11th Cir. 2012) (“Under the federal maritime
choice-of-law test, applicable to Jones Act seafarers in federal
district court, a case should not be dismissed on grounds of
forum non conveniens if federal maritime law applies to the
case . . . .”); Loya v. Starwood Hotels & Resorts Worldwide,
Inc., 583 F.3d 656, 662 (9th Cir. 2009) (“[I]n Jones Act cases
. . . a court must first make a choice of law determination before
dismissing for forum non conveniens.”); Needham v. Phillips
Petroleum Co. of Nor., 719 F.2d 1481, 1483 (10th Cir. 1983)
(“In order to apply the doctrine of forum non conveniens, the
trial court must conduct a choice of law analysis in order to
determine whether American or foreign law governs. If
American law is applicable to the case, the forum non
conveniens doctrine is inapplicable.”). But see Camejo v.




                               10
Ocean Drilling & Expl., 838 F.2d 1374, 1379 (5th Cir. 1988)
(“We therefore, expressly disapprove of and overrule our Jones
Act and general maritime caselaw that utilizes a modified
forum non conveniens analysis.”); Cruz v. Mar. Co. of Phil.,
702 F.2d 47, 48 (2d Cir. 1983) (“To summarize, when the
Jones Act is applicable[,] federal law is involved and the
district court must exercise its power to adjudicate, absent
some exceptional circumstances such as the application of the
abstention doctrine or, as here, the equitable principle of forum
non conveniens.”). In DeMateos v. Texaco, Inc., 562 F.2d 895
(3d Cir. 1977), we indicated our support for the majority rule,
but both Congress’s repeal of the Jones Act’s special venue
provision and Piper Aircraft Co. call this majority rule into
question. See id. (describing DeMateos’s interpretation as
“dictum”). The absence of a special venue provision in the
Jones Act demonstrates that there is no special-venue
exception to the normal forum non conveniens approach and
therefore no choice of law inquiry is required.

                               B.

       Having found that neither exception to the general
presumption against giving choice of law questions substantial
weight in forum non conveniens decisions applies, we review
the District Court’s decision for abuse of discretion. Kisano
Trade & Invest Ltd., 737 F.3d at 872.

       Here, the District Court did not abuse its discretion.
“[W]hen considering a motion to dismiss on forum non
conveniens grounds, a district court must first determine
whether an adequate alternate forum can entertain the case.”
Eurofins Pharma US Holdings, 623 F.3d at 160 (alteration in
original). After finding that an adequate alternative forum
exists, the district court must “determine[] the amount of




                               11
deference due to the plaintiff’s choice of forum” and “balance
the relevant private and public interest factors.” Id.

       The private interest factors include: “access to sources
of proof; availability of compulsory process for attendance of
unwilling . . . witnesses;” “the cost of obtaining attendance of
willing . . . witnesses; possibility of view of premises, if view
would be appropriate to the action; and all other practical
problems that make trial of a case easy, expeditious and
inexpensive.” Gulf Oil Corp., 330 U.S. at 508.

        The public interest factors include: the possibility of
turning courts into “congested centers;” the likelihood that the
case will burden a jury composed of people with “no relation
to the litigation;” the probability that the case will “touch the
affairs of many persons” in the community; and the chances
that the court will be “at home with the . . . law that must govern
the case.” Id. at 508–09.

       In articulating these factors, the Supreme Court
repeatedly emphasized the district court’s discretion in
selecting and reviewing factors. “Wisely, it has not been
attempted to catalogue the circumstances which will justify or
require either grant or denial of remedy” and that “the
combination and weight of factors requisite to given results are
difficult to forecast or state.” Id. at 508. As a result, this list
of factors is both over and under inclusive: “This list of
considerations to be balanced is by no means exhaustive, and
some factors may not be relevant in the context of a particular
case.” Van Cauwenberghe v. Biard, 486 U.S. 517, 528–29
(1988). “The moving defendant must show that an adequate
alternative forum exists as to all defendants and, if so, that the
private and public interest factors weigh heavily on the side of




                                12
dismissal.” Lacey v. Cessna Aircraft Co., 862 F.2d 38, 44 (3d
Cir. 1988).

                             1.

       In this case, the District Court found that the BVI could
serve as an adequate alternative forum (a) because the BVI’s
judicial process resembled the USVI’s legal procedures; (b)
because the Defendants “have stipulated that they will submit
themselves to the jurisdiction of the BVI courts;” 4 and (c)
because the BVI’s law would recognize Trotter’s negligence
claim. Trotter v. 7R Holdings, LLC, No. CV 2014-99, 2016
WL 1271025, at *2–3 (D.V.I. Mar. 30, 2016).

        Trotter appeals two facets of this conclusion. First, she
argues that the BVI could not serve as an adequate alternative
forum because “it has no jurisdiction over any of the
Defendants.” Appellant’s Br. at 25. Trotter asserts this
contention despite her acknowledgement, and the District
Court’s finding, that the Appellees have “stipulated that they
will submit themselves to the jurisdiction of the BVI courts.”
Trotter, 2016 WL 1271025, at *2. Trotter asks us to question
this finding on the grounds that “[a] statement by counsel in a
brief is not binding on the party or enforceable in any court.”
Appellant’s Br. at 26. We reject this argument and side with
the District Court because “one cannot casually cast aside
representations, oral or written, in the course of litigation” and
because “a reviewing court may properly consider the

4
 At Oral Argument, Appellees’ counsel consented to service
on behalf of all of his clients. Oral Arg. Recording at 24:00–
25:30, http://www2.ca3.uscourts.gov/oralargument/audio/16-
1967Trotterv.7RHoldingsLLC.mp3.




                                  13
representations made in the appellate brief to be binding as a
form of judicial estoppel.” EF Operating Corp. v. Am. Bldgs.,
993 F.2d 1046, 1050 (3d Cir. 1993).

        Second, she claims that the BVI is not an adequate
alternative forum because “Defendants have not established
that BVI law provides any theory for Plaintiff to recover
against Defendants.” Appellant’s Br. at 25. Trotter rests this
claim on the observation that U.S. law provides a more
favorable liability standard than the common law. She notes
that “the Jones Act and unseaworthiness causes of action allow
a condition on the dock to be imputed to Defendants even
though they do not control the area where the seaman is
injured” and that “a seaman injured in the service of the ship,
even on shore leave, is entitled to maintenance and cure
without any fault on the part of the vessel.” Id. at 28.

        We find this argument unpersuasive. In Piper Aircraft
Co., the Supreme Court held that a district court properly
dismissed a claim under forum non conveniens and held that
“there is no danger that [the plaintiffs] will be deprived of any
remedy” even though the plaintiffs “may not be able to rely on
a strict liability theory.” 454 U.S. at 255. Trotter’s argument
mirrors the argument rejected by Piper Aircraft Co. because,
in both cases, the plaintiffs claimed that U.S.—but not the
foreign—law would allow them to recover without proving the
defendants’ negligence or fault. Because Trotter makes an
argument that resembles the argument rejected by the Supreme
Court in Piper Aircraft Co., we affirm the District Court on this
issue.




                               14
                            2.

       The District Court held that, although Trotter’s choice
should receive “great deference” because she is a U.S. citizen,
the “balance of the public and private factors clearly favors an
alternate forum.” Trotter, 2016 WL 1271025, at *4 (citing
Windt v. Qwest Commc’ns Int’l, Inc., 529 F.3d 183, 190 (3d
Cir. 2008)). Private factors counseled in favor of dismissal, the
District Court found, (a) because no fact witness resided in the
USVI; (b) because the accident occurred on either a vessel
owned by a BVI corporation or on a piece of land in the BVI;
and (c) because litigating the case in the USVI would cause the
parties to “incur significant expenses.” Id. at *5–6. Public
factors supported dismissal, the District Court held, because it
would be unfair to subject the citizens of the USVI to deciding
a dispute that hinged on foreign evidence and foreign law and
because the other factors came out as neutral.

       Trotter appeals this decision by arguing that the District
Court should have weighed these factors differently and should
have considered additional factors. In making this argument,
though, Trotter provides no persuasive case law. Indeed, the
two cases that she claims most support her position differ from
the instant case in important respects.

       In the first case, Lacey v. Cessna Aircraft Co., Graeme
Lacey suffered injuries in a plane crash in Canada and sued
three of the plane’s manufacturers in the Western District of
Pennsylvania. 932 F.2d 170, 172 (3d Cir. 1991). 5 The

5
 We do not address Lacey’s predecessor, Lacey v. Cessna
Aircraft Co., 862 F.2d 38 (3d Cir. 1988), at length. In the prior
case, we reversed the district court because it had granted the
defendants’ forum non conveniens motion even though the




                                 15
manufacturers successfully moved to dismiss the case pursuant
to the court’s forum non conveniens power. Id. In granting the
motion, the district court recognized the potential difficulty in
compelling U.S. witnesses to appear in Canada and
conditioned its dismissal “on defendants making all relevant
witnesses and documents in their control available to plaintiff
in the alternative forum for discovery and trial, at defendants’
expense.” Lacey v. Cessna Aircraft Co., 736 F. Supp. 662, 664
(W.D. Pa. 1990). On appeal, we reversed in four steps. First,
we observed that relevant evidence related to the plane’s
exhaust system, a product that a Pennsylvania-based defendant
allegedly manufactured. Lacey, 932 F.2d at 173. Second, we
noted that the Pennsylvania-based defendant “now represents
that no documents relating to or personnel familiar with the
company’s prior aircraft exhaust business are under its
control.” Id. Third, because Lacey’s claims depended on
evidence related to the exhaust system and because no
defendant controlled this evidence, we concluded that the
court’s conditional dismissal, which compelled defendants to
produce all relevant witnesses and documents in the Canadian
court, could not “ensure [Lacey’s] access to sources of proof.”
Id. Fourth, the inadequacy of the conditional dismissal
mattered because Canada’s procedural laws prevented Lacey
from obtaining evidence within the control of non-parties in
the United States. Id. at 173–74.


defendants “submitted no evidence to support their
contentions, except for a copy of a pleading filed in the British
Columbia litigation.” Lacey, 862 F.2d at 44. Here, the
Appellees submitted affidavits to bolster their claims. As a
result, Lacey’s predecessor provides little guidance and
requires minimal attention.




                               16
        Unlike in Lacey, the relevant evidence in the case at bar
rests in the alternative forum. To prove her claims, Trotter may
require documents from BVI companies, witnesses from the
scene of her accident in the BVI, and access to the relevant
dock in the BVI. Thus, our reasoning in Lacey does not apply
here.

        In the second case, Lony v. E.I. Du Pont de Nemours &
Co., Adolf Lony, a German sole proprietorship, bought
cellophane from Du Pont, a Delaware corporation, and sold it
to Haribo, a German corporation. 886 F.2d 628, 630 (3d Cir.
1989). 6 During the transaction, Du Pont told Lony that the
cellophane did not contain a specific toxic chemical. Id. When
it received the cellophane, Haribo discovered that it contained
the specific toxic chemical and canceled its contract with Lony.
Id. Lony claimed that it suffered a loss and sued Du Pont in
the United States District Court for the District of Delaware.
Id. at 631. Du Pont successfully moved for forum non
conveniens and Lony appealed. Id. We reversed, inter alia,
because the District Court abused its discretion in weighing the
private and public interests. Id. at 643–44. It specifically
abused its discretion in weighing the private interests, we held,
because it regarded the private interest factors as standing in
“equipoise or tipped to the defendant” but incorrectly

6
  We need not dwell on Lony’s progeny, Lony v. E.I. Du Pont
de Nemours & Co., 935 F.2d 604 (3d Cir. 1991). In the
subsequent case, we reversed the district court because of its
“failure to consider the extent of merits activity already
completed and underway in Delaware.” Lony, 935 F.2d at 613.
Here, the District Court did not allow any discovery, let alone
the six months of discovery at issue in Lony’s progeny. As a
result, Lony’s progeny merits little discussion.




                               17
concluded that this balance “favors dismissal.” Id. at 640. It
abused its discretion in considering the public interest factors,
we found, because it erroneously assumed that only foreign
law would apply to Lony’s claims in a U.S. court. Id. at 642–
43.

       Neither of these issues applies to the case at bar. With
regard to the private interest factors, Lony’s analysis does not
extend to this case because the District Court did not regard the
private interest factors as standing in equipoise. Instead, it held
that two of the “factor[s] counsel[ed] in favor of dismissal” and
that one “factor strongly favor[ed] the case being heard in the
BVI.” Trotter, 2016 WL 1271025, at *6. With respect to the
public interest factors, Lony’s holding does not apply because
the District Court did not assume that foreign law applied.
Rather, the District Court “[wa]s uncertain whether United
States law or BVI law would apply” and, as a result,
“refrain[ed] from attributing much weight to this particular
factor.” Id. at *7. Because the District Court reasonably
balanced the private and public interest factors, we will affirm
the District Court on this issue.

                               III.

      For the foregoing reasons, we will affirm the District
Court’s order of dismissal.




                                18